Citation Nr: 0023398	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 029	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.





ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The appellant had active, uncharacterized, service from March 
21, 1994, to May 23, 1994.  This appeal to the Board of 
Veterans' Appeals (Board) arises from the March 1997 rating 
decision of the Muskogee, Oklahoma Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for a low back disorder and 
a right leg disorder.  

Following issuance of a statement of the case in August 1997, 
the appellant moved to North Carolina, and the case was then 
transferred to the RO in Winston-Salem, North Carolina.  In 
April 1999 and again in March 2000, this matter was remanded 
to the RO.  The Board also notes that during the pendency of 
the Remands, the appellant apparently moved to Florida, and 
then most recently to Texas.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence showing that she has a current low back disability.

2.  The claim for service connection for a low back disorder 
is not plausible.

3.  The appellant has not submitted competent medical 
evidence showing that she has a current right leg disability.

4.  The claim for service connection for a right leg 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).

2.  The appellant's claim for service connection for a right 
leg disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the appellant's enlistment 
examination in February 1994 was negative for any complaints 
or findings of a low back disorder or a right leg disorder.  
In April 1994 she was treated after being hit on the right 
side of the face, under the eye, with a rifle, and complained 
of pain in the right eye.  In May 1994 she complained of back 
pain extending down the arm and neck for 21/2 to 3 weeks.  It 
was noted that she was previously seen for left trapezius 
pain, and that the "meds were not working".  There is a 
notation of "physical therapy".  It was also noted that 
there was no history of injury and x-rays were negative.  The 
assessment included left myofascial strain, secondary to 
overuse and ER (external rotation) weakness, "substituting 
with left mid and lower trapezius and shoulder retractors".  
The appellant was subsequently discharged due to her failure 
to meet physical training standards.  In her separation 
papers she indicated that she was not on a profile and she 
also declined a separation physical.  

In June 1996 the appellant filed an Application for 
Compensation or Pension, requesting service connection for a 
lower back injury and a right leg injury in 1994.  

In her notice of disagreement dated in May 1997, the 
appellant contended that during service she was given x-rays, 
physical therapy, and medication therapy which ended in her 
reportedly receiving a profile.  She reported that in late 
April 1994 she was struck in the face with a weapon during a 
training exercise, and claimed that the impact of the strike 
caused her to be knocked backward.  She contended that after 
the incident, she experienced severe pain in her leg and 
lower back, for which she was sent to "TMC" for treatment.

In an October 1997 substantive appeal (VA Form 9) the 
appellant essentially reiterated her previous contentions.  
She also claimed that after the accident in service where she 
was hit in the face, she was referred to physical therapy and 
received massage therapy for her back.  She reported that 
after two years of seeing doctors and a therapist, and the 
worsening of her condition, she was diagnosed as having a 
ruptured disk and had surgery in May 1996.

Of record is VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, in favor of the 
Oklahoma Department of Veterans Affairs, which was executed 
by the appellant in June 1996 and has not been revoked.

In April 1999 the Board remanded this case to the RO, and 
directed the RO to contact the Oklahoma Department of 
Veterans Affairs and ascertain whether that organization 
would still represent the appellant despite her move to 
another state.  

In April and May 1999, the RO sent letters to the Oklahoma 
Department of Veterans Affairs, advising them of the 
appellant's current address in each letter.  In February 2000 
the Oklahoma Department of Veterans Affairs responded that 
since the appellant left the state of Oklahoma, they had not 
helped or represented her with her case, and indicated that 
they did not wish to file or write a 646 for her.  The 
Oklahoma Department of Veterans Affairs also requested that 
the claims file be returned to the Board "if all remand 
issues have been met".  

In March 2000 this matter was remanded to the RO, and the RO 
was directed to contact the appellant at her current address 
and advise her of the response from the Oklahoma Department 
of Veterans Affairs and provide her with opportunity to 
obtain other representation.  

The record reflects that in March 2000 the RO sent a letter 
to the appellant at her current address of record, in Austin, 
Texas, advising her of the Oklahoma Department of Veterans 
Affairs response, and providing her with the opportunity to 
obtain other representation.  

Analysis

The Board initially notes that the appellant's addressed has 
changed three times since her claim was filed in 1996, and 
she has not contacted the RO since October 1997, the date of 
her substantive appeal.  The RO sent correspondence to the 
appellant in March 2000, to her most recent address of record 
in Austin, Texas, providing her with the opportunity to 
obtain other representation.  The record reflects that the 
appellant has not responded to the letter, nor has the letter 
been returned to the RO due to an incorrect address.  
Accordingly, based on the Oklahoma Department of Veterans 
Affairs indication that they did not wish to file or write a 
646 for the appellant, and the appellant's failure to obtain 
alternative representation, the Board will proceed to review 
this case.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110.  

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the appellant has 
presented a well grounded claim; that is, a claim which is 
plausible.  If the appellant has not presented a well 
grounded claim, her appeal must fail, and there is no duty to 
assist him further in the development of her claim, as any 
such development would be futile.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims for service connection for a low back disorder and a 
right leg disorder are not well grounded.  To sustain a well 
grounded claim, the appellant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  

The appellant has claimed service connection for a low back 
disorder and for a right leg disorder.  The threshold 
requirement that must be met in any claim of service 
connection is that the disability claimed must be shown 
present.  Caluza, supra.  The record reflects that the 
appellant has not submitted any current medical records 
showing any current low back or right leg disability.  The 
only medical records in the claims folder are service medical 
records, which do not show any report of, or findings of, a 
low back disorder or a right leg disorder.  Although the 
appellant contended that she complained of and received 
treatment for her low back and right leg after the incident 
in service where she was hit in the face with a weapon, the 
fact remains that she has not provided any medical evidence 
of current disability involving the leg or back which is 
related to her service.  Accordingly, absent competent 
medical evidence showing that the appellant has a low back 
disability or a right leg disability, the claims are not 
well-grounded, and she has not met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted does not 
cross the threshold of mere allegation.  Caluza, supra.  
Thus, the instant claims are not well grounded and must 
therefore be denied.  

The Board also notes that since the claim is not well 
grounded, there is no duty to assist the appellant with her 
claim, and a remand to obtain additional evidence is not in 
order.  Morton v. West, 12 Vet. App. 477 (1999).  Moreover, 
the file shows the RO has informed the appellant of the 
evidence she must submit to make her claim well grounded, in 
the March 1997 rating decision and the August 1997 statement 
of the case, and she has had ample opportunity to submit such 
evidence, but did not respond.  38 U.S.C.A. § 5103; Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

In the absence of well-grounded claims, service connection 
for a low back disorder and for a right leg disorder is 
denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

